Citation Nr: 0314400	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  97-27 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus, currently rated as 40 percent disabling.    



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



REMAND

The veteran served on active duty from September 1961 to 
September 1963. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, Puerto Rico, (hereinafter RO).  The case 
was remanded for additional development in October 1999, and 
the Board undertook additional development thereafter with 
respect to the issue on appeal pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  

Additional evidence was submitted in the form of private 
treatment records that were requested by the Board in an 
October 2002 Development Memorandum.  While these records 
were submitted by the veteran himself, given a recent 
decision of the United States Court of Appeals for the 
Federal Circuit which invalidated 38 C.F.R. § 19.9(a)(2), and 
the necessary additional development as indicated below, this 
case will be remanded to afford the RO the opportunity to 
consider the additional evidence developed by the Board and 
readjudicate the claim on appeal.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

This remand will also afford the RO the opportunity to 
adjudicate the veteran's claim under the revised criteria 
codified at 38 C.F.R. § 4.71a, DC 5293 which were enacted 
during the course of the veteran's appeal effective form 
September 23, 2002.  Controlling law provides that when a law 
or regulation changes during the pendency of an appeal, the 
criteria more favorable to the veteran be applied, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  In effect, the veteran should 
be evaluated under both sets of criteria, with the more 
advantageous one applied.  Id.  In this case, the veteran has 
not been informed of this change in the regulation, nor has 
his service-connected back condition been evaluated under the 
new criteria.  Finally, as the veteran's representative has 
contended that the VA examinations afforded the veteran thus 
far have been inadequate for rating purposes, particularly in 
terms of applying the principles enumerated in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the RO will be requested to 
schedule the veteran for another VA examination 

In order to equitably adjudicate the veteran's appeal and 
ensure due process, this case is REMANDED for the following 
development.   

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

2.  The veteran is to be afforded a VA 
examination of his lumbar spine, to 
include range of motion studies and any 
other indicated testing.  Pursuant to 
38 C.F.R. §§ 4.40, 4.45; and the holding 
in DeLuca, 8 Vet. App. 202 (1995), if any 
limited motion is demonstrated due to 
those residuals specifically attributed 
to service-connected disability, an 
opinion as to any increased functional 
loss due to painful use, weakness, excess 
fatigability, and/or incoordination as a 
result of such disability should be 
rendered.  The report from this 
examination must document that the claims 
file has been reviewed.  

3. Thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the private 
clinical evidence received subsequent to 
the October 2002 Board Development 
Memoranda, the report from the 
examination requested above, the old and 
revised criteria codified at 
38 C.F.R. § 4.71a, DC 5293, and the VCAA.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



